DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 7-17, and 19-21 of the amended claim set received 11/30/2021 are pending. Claims 6 and 18 have been canceled and claims 11-14 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney A. Sasha Mandy on 3/8/2022.
The application has been amended as follows: 
Claim Amendment
Claims 11-14 are canceled.

Allowable Subject Matter
Claims 1-5, 7-10, 15-17, and 19-21 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other claim limitations:
Regarding Claim 1, “a heating circuit having at least one heat exchanger in the liquid portion in the anti-icing cavity for boiling the phase-change fluid.”  Within Venkataramani (US 2008/0053100), considered the closest prior art, the heat exchanger 22 is a housing into which the heating fluid flows over and heat pipes 28 and modification to have the heat exchanger in a liquid portion of the phase-change fluid would require placing the heat exchanger within the heat pipes where the phase-change fluid is located.  Modifying the system to include a heat exchanger located within a heat pipe in which the fluid is located is unreasonably complicated.
Regarding Claim 15, “a heating circuit having at least one heat exchanger in a liquid pool of the phase-change fluid in the anti-icing cavity for boiling the phase-change fluid.”  The reasoning applied to claim 1 above is applicable here as well.
Claims 2-5, 7-10, 16-17, and 19-21 are allowable at least by basis on claim 1 or 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	Examiner, Art Unit 3741                                                                                                                                                                                                        

/GERALD L SUNG/Primary Examiner, Art Unit 3741